Citation Nr: 1128962	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative bone or joint disease, claimed as due to exposure to asbestos and/or ionizing radiation.

2.  Entitlement to service connection for psychosis, claimed as due to exposure to asbestos.

3.  Entitlement to service connection for the residuals of a head injury.

4.  Entitlement to service connection for residuals of exposure to asbestos (other than degenerative bone or joint disease and a psychotic disorder).

5.  Entitlement to service connection for the residuals of exposure to ionizing radiation (other than degenerative bone or joint disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service with the United States Navy from December 1977 to December 1980.  He also served in the Navy Reserves from December 1990 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In regard to the Veteran's claim for service connection for the residuals of a head injury, the Board recognizes that the RO has characterized this issue as entitlement to service connection for a head injury secondary to environmental hazards in the Gulf War.  It is apparent that the RO's characterization of this issue stems from the Veteran's August 2005 application for compensation (VA Form 21-526) in which the Veteran responded "yes" to the question of whether he was exposed to an environmental hazard in the Gulf War.  The Veteran also noted that his "disability" was a "head injury" and that the "hazard" was an "i-beam."  He explained that while he was aboard ship, he ran into an i- beam and "blacked out."  After the Veteran filed his claim, the RO contacted the service department to verify the Veteran's dates of service in Southwest Asia.  The service department responded that there was no evidence in the Veteran's file to substantiate any service in Southwest Asia.  Thus, given that the Veteran did not serve in Southwest Asia during the Gulf War, it appears that he misunderstood the question in the application regarding whether he had been exposed to an environmental hazard during the Gulf War.  It is clear to the Board that in the application, the Veteran was describing a head injury during service, and, as such, was filing a claim for service connection for the residuals of a head injury, and not a claim for service connection for a head injury secondary to environmental hazards in the Gulf War.  Accordingly, the Board has characterized the issue on appeal as set forth on the title page of this decision.

In an August 2006 letter, the Veteran was notified that his appeal had been certified to the Board and that pursuant to 38 C.F.R. § 20.1304, he had 90 days in which to submit additional evidence to the Board.  In addition, that letter notified him that if he waited more than 90 days to send the Board additional evidence, he must explain to the Board in writing why he could not send that evidence on time and it would be up to the Board to determine whether to accept the evidence.

In late December 2007, the Veteran submitted directly to the Board VA Medical Center (VAMC) inpatient treatment records.  The records pertained to the Veteran's hospitalization in early December 2007 for surgery of his left hip.  According to the records, the Veteran had degenerative joint disease of the left hip.  The Board notes that given that the Veteran's case was certified on appeal in August 2006, the aforementioned evidence was submitted outside of the 90-day period allowed in 38 C.F.R. § 20.1304.  The Veteran has offered no explanation for his failure to timely submit the evidence received at the Board in December 2007.  Nevertheless, given that the submitted evidence is pertinent to the Veteran's claim for service connection for degenerative bone or joint disease, the Board will consider the evidence in its appellate review.

By a February 2009 decision, the Board denied the Veteran's claims.  The Veteran thereafter appealed the February 2009 Board decision to the Court of Appeals for Veterans' Claims (Court).  In October 2010, the Court issued a Memorandum Decision wherein it vacated the Board's February 2009 decision and remanded the case for action consistent with its decision.  A copy of the Court's Memorandum Decision has been placed in the claims file.   






FINDINGS OF FACT

1.  The Veteran's service treatment records bear no indication of any complaints of, treatment for, or diagnosis of degenerative bone or joint disease; the only post- service evidence of record that shows such disease is degenerative joint disease of the left hip, which is not apparent until many years post-service; there is no competent evidence of a nexus between any currently diagnosed degenerative joint disease, to include degenerative joint disease of the left hip, and any incident of service, to include alleged exposure to asbestos and/or ionizing radiation.

2.  The medical evidence does not show a diagnosis of psychosis during service or for many years thereafter; there is no competent evidence of a nexus between any currently diagnosed psychotic disorder and any incident of service, to include alleged exposure to asbestos; the Veteran's currently diagnosed psychosis has been linked by medical opinion to substance abuse.

3.  The Veteran gives a history of incurring a head injury during service; however, his service treatment records, to include a separation physical examination, show no head injury or residuals thereof, and the post-service medical evidence fails to reveal a current diagnosis of residuals of a head injury.

4.  There is no medical evidence or competent opinion to show that the Veteran has a current disability due to alleged in-service asbestos exposure.

5.  There is no medical evidence or competent opinion to show that the Veteran has a current disability due to alleged in-service exposure to ionizing radiation.








CONCLUSIONS OF LAW

1.  Degenerative bone or joint disease was not incurred or aggravated during active service, nor may arthritis, to include involving the left hip, be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311(b)(2) (2010).

2.  A psychotic disorder was not incurred or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311(b)(2) (2010).

3.  Service connection for claimed residuals of a head injury is not warranted.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 8 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Service connection for claimed residuals of exposure to asbestos (other than degenerative bone or joint disease and a psychotic disorder) is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Service connection for claimed residuals of exposure to ionizing radiation (other than degenerative bone or joint disease) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(e), 3.311 (b)(2) (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims. VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 2005 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in August 2005 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the November 2005 RO decision that is the subject of this appeal in its August 2005 letter.  Accordingly, the RO provided proper VCAA notice at the required time.

With respect to the Dingess requirements, the Veteran was provided with notice of the laws and regulations governing ratings and effective dates in a March 2006 letter, but such notice was post-decisional.  See Pelegrini, supra.  Despite any timing deficiency, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, the Board concludes below that there is a preponderance of evidence against the Veteran's claims for service connection for degenerative bone or joint disease, claimed as due to exposure to asbestos and/or ionizing radiation; psychosis, claimed as due to exposure to asbestos; the residuals of a head injury; the residuals of exposure to asbestos (other than degenerative bone or joint disease and a psychotic disorder); and the residuals of exposure to ionizing radiation (other than degenerative bone or joint disease).  Therefore, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, but the Veteran did not receive a VA examination for the purposes of deciding these claims, apparently because the RO did not deem such an opinion or examination to be "necessary" to render its decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an examination or opinion as being necessary to make a decision on a claim if, taking into consideration all information and law or medical evidence (including statements of the veteran), there is "(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions of 38 C.F.R. § 3.159(c)(4) and upholding this section of the regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An affirmative answer to these elements results in a necessary medical examination or opinion; a negative response to any one element means that the Secretary need not provide such an examination or solicit such an opinion.  See McLendon, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, there is no service or post-service medical evidence of degenerative bone disease or a head injury, to include residuals thereof.  In addition, there is no evidence of record showing that the Veteran has a current diagnosis of a disease or disability associated with either asbestos exposure or exposure to ionizing radiation.  Regarding the Veteran's psychosis, the medical evidence does not show a diagnosis of psychosis during service or for many years thereafter, and there is no competent medical evidence of a nexus between any currently diagnosed psychosis and any incident of service, to include alleged exposure to asbestos. Rather, the Veteran's psychosis has been linked to his substance abuse and not to his period of service.  The Board also notes that degenerative joint disease, to include degenerative joint disease of the left hip, is not apparent in the record until many years post service and there is no competent medical opinion of record that suggests a nexus between any currently diagnosed degenerative joint disease, to include degenerative joint disease of the left hip, and any incident of service, to include alleged exposure to asbestos and/or ionizing radiation.  Thus, in regard to the Veteran's currently diagnosed psychosis and degenerative joint disease of the left hip, given the absence of a competent opinion supporting the contended causal relationship and the number of years that have elapsed since service, the Board finds that VA has no duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  See McLendon, supra; Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In the Veteran's substantive appeal, dated in February 2006, he requested that the RO retrieve his service treatment records from when he was aboard the U.S.S. Pensacola.  However, the Board notes that the Veteran's service treatment records already include his treatment records from his period of time aboard the U.S.S. Pensacola.  Thus, the requested evidence has already been obtained and associated with the veteran's claims file.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

II. Law and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


III.  Analysis

A. Degenerative Bone or Joint Disease

The Veteran contends that during service, he served aboard the U.S.S. Pensacola which was a nuclear submarine.  According to the Veteran, while he was aboard the U.S.S. Pensacola, he was exposed to asbestos and ionizing radiation.  He maintains that due to such exposure, he developed disabilities, to include degenerative bone disease and degenerative joint disease.

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for degenerative bone or joint disease.  The Veteran's service treatment records are negative for any complaints or findings of degenerative bone disease or degenerative joint disease, to include degenerative joint disease of the left hip.  The records show that in November 1980, the Veteran underwent a separation examination.  At that time, he denied any bone, joint or other deformity; arthritis, rheumatism, or bursitis; and/or swollen or painful joints.  The Veteran's upper and lower extremities, and spine and other musculoskeletal system, were clinically evaluated as "normal."

VAMC outpatient treatment records, dated from June to August 2005, show that in August 2005, the Veteran sought treatment for drug dependence.  In regard to the Veteran's medical history, the examiner noted "degenerative joint disease."  Upon physical examination, the examiner reported that the Veteran had degenerative joint disease of the left hip.

VAMC inpatient treatment records show that in early December 2007, the Veteran was hospitalized for approximately eight days in order to undergo a left hip resurfacing procedure.  The Veteran's pre- and post-operative diagnosis was left hip degenerative joint disease.

Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, there is no competent medical evidence showing a current diagnosis of degenerative bone disease.  As stated above, the Veteran's service treatment records are negative for any findings of degenerative bone disease, and there is no current medical evidence of a diagnosis of degenerative bone disease (other than degenerative joint disease or arthritis discussed below).

Although the evidence of record does not show a diagnosis of degenerative bone disease, the evidence does, however, show that the Veteran has a current diagnosis of degenerative joint disease, specifically degenerative joint disease of the left hip.  Nevertheless, the first evidence of record of degenerative joint disease is in August 2005, over 24 years after the Veteran's separation from the military and well beyond the one-year presumptive period allotted for chronic diseases under § 3.309(a).  The Veteran's service treatment records are negative for any findings of degenerative joint disease, including degenerative joint disease of the left hip, and as stated above, the first evidence of record of degenerative joint disease is not until August 2005.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  In this case, such negative evidence weighs against the claim for service connection.

The Board also notes that there is no competent medical evidence of record which links the Veteran's currently diagnosed degenerative joint disease of the left hip to his period of active military service.  The Board recognizes the Veteran's contention that he was exposed to ionizing radiation during service and that such exposure caused him to develop degenerative joint disease.  In this regard, the evidence of record does not confirm that the Veteran was exposed to ionizing radiation.  For example, there is no indication that he was issued a radiation film badge or that there is a service occupational exposure record that documents such exposure.  Even assuming, without deciding, that the Veteran was in fact exposed to such radiation during his active service, his claim still would fail, as degenerative joint disease does not fall on the list of diseases specific to radiation-exposed veterans, pursuant to 38 CF.R. § 3.309(d), nor is it found on the list of radiogenic diseases that warrant presumptive service connection under 38 C.F.R. § 3.311(b)(2).  The Veteran further has not "cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease," according to 38 C.F.R. § 3.311(b)(4).  In the absence of such evidence, service connection is not warranted on these presumptive bases.

Likewise, the Board also recognizes the Veteran's contention that he was exposed to asbestos during service and that such exposure caused him to develop degenerative joint disease.  The evidence of record does not confirm that the Veteran was exposed to asbestos, but even if the Board were to assume, without deciding, that the Veteran was in fact exposed to asbestos during his period of service, his claim would still fail because there is no competent medical evidence of record linking his currently diagnosed degenerative joint disease of the left hip to his claimed in-service asbestos exposure.

In the instant case, the only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has degenerative bone disease and/or degenerative joint disease that is related to his period of active military service, specifically to his claimed in-service exposure to asbestos and ionizing radiation.  In this regard, there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  The Board observes that arthritis is diagnosed on the basis of clinical and x-ray examinations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010) (degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity.)  Specialized education and/or training are required for a determination as to such diagnosis or to determine the etiology of arthritis.  Thus, the Board finds that the Veteran, as a lay person, is not competent to render an opinion on a diagnosis of degenerative bone disease or the causation of his degenerative joint disease because, as stated above, specialized education and/or training are required for such determinations.  Therefore, he cannot provide a competent opinion regarding diagnosis or causation and, as such, his opinion does not constitute competent evidence.     

In light of the above, the fact remains that there is no competent evidence on file linking the Veteran's degenerative joint disease of the left hip to service or to any incident of service, including claimed in-service exposure to asbestos and ionizing radiation, despite his assertions that such a causal relationship exists.  In addition, there is no evidence of record of a current diagnosis of any other degenerative bone disease.  Therefore, in light of the foregoing, the Board finds that there is a preponderance of  evidence against the claim for service connection for degenerative bone or joint disease, claimed as due to exposure to asbestos and/or ionizing radiation.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").


B. Psychosis

The Veteran contends that his currently diagnosed psychosis is related to his period of service.  He specifically maintains that his psychosis is due to his claimed in-service asbestos exposure.

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for psychosis.  The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disability, to include psychosis.  In the Veteran's November 1980 separation examination, he was clinically evaluated as "normal" for psychiatric purposes.

The first medical evidence of record of a diagnosis of psychosis is in August 2005. VAMC outpatient treatment records reflect that in August 2005, the Veteran was treated for substance abuse.  Following mental status evaluation, the pertinent diagnosis was substance induced psychosis.  Thus, the first evidence of a diagnosis of psychosis is not until August 2005, over 24 years after the Veteran's separation from the military and well beyond the one-year presumptive period allotted for chronic diseases under § 3.309(a).  Such a gap in time between service and the initial post-service diagnosis weighs against the claim.  Maxson, supra.  

In this case, there is no competent medical evidence of record which links the Veteran's currently diagnosed psychosis to his period of active military service. Rather, the Veteran's psychosis has been linked to his substance abuse.

The Board recognizes the Veteran's contention that he was exposed to asbestos during service and that such exposure caused him to develop psychosis.  The evidence of record does not confirm that the Veteran was exposed to asbestos, but even if the Board were to assume, without deciding, that the Veteran was in fact exposed to asbestos during his period of service, his claim would still fail because there is no evidence of record linking his currently diagnosed psychosis to his claimed in-service asbestos exposure.

In the instant case, the only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has psychosis that is related to his period of active military service, specifically to his claimed in-service exposure to asbestos.  The Veteran, however, has not been shown to possess the requisite medical training or credentials needed to render a competent opinion as to medical causation. Accordingly, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu, 2 Vet. App. at 492.

Some elaboration on the lay evidence is warranted.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In the Board's judgment, the Veteran's diagnosed psychosis is not the type of disability that can be diagnosed by a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Thus, while the Veteran is competent to describe the features or symptoms of an injury or illness, he does not have medical expertise to diagnose a specific disability, to include any psychiatric disability including psychosis.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, he cannot provide a competent opinion regarding diagnosis or causation.

The undersigned has fully considered the Veteran's contentions.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements as in this case.  As noted above, the record is devoid of contemporaneously recorded post-service medical evidence of any complaints, or clinical findings of psychosis until many years after the Veteran's separation from the military.  The gap of time of between service and the first medical evidence of a diagnosis of a disorder is, in itself, significant and it weighs against the Veteran's claim.  See Maxson, supra.  

As such, the fact remains that there is no competent evidence on file linking the Veteran's current diagnosis of a psychotic disorder to service or to any incident of service, including claimed in-service exposure to asbestos, despite his assertions that such a causal relationship exists.  Therefore, in light of the above, the Board finds that there is a preponderance of evidence against the claim for service connection for psychosis, claimed as due to exposure to asbestos.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  


C. Residuals of a Head Injury

The Veteran contends that while he was serving aboard the U.S.S. Pensacola, he hit his head on an i-beam and "blacked out."  He maintains that he currently has residuals of his in-service head injury.

Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  (Emphasis added.)  See Watson, 4 Vet. App. at 309, 314; Brammer, 3 Vet. App. at 223, 225.  In the instant case, there is no competent medical evidence showing a current diagnosis of residuals of a head injury.

The Veteran's service treatment records are negative for any complaints or findings of a head injury.  In the Veteran's November 1980 separation examination, the Veteran's head was clinically evaluated as "normal."  

VAMC outpatient and inpatient treatment records, dated from June to August 2005, and in December 2007, are negative for any complaints or findings of residuals of a head injury.

As stated above, the Veteran's service treatment records are negative for any evidence of a head injury.  However, the Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service injury.  See Layno, 6 Vet. App. at 465, 470 (1994).  Thus, the Board accepts as true that the Veteran injured his head during service.  Nevertheless, the fact remains that in this case, there is no evidence of record to show that the Veteran currently has residuals of a head injury.  The only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has residuals of a head injury.   In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno, 6 Vet. App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  However, here, determining whether the Veteran has current residuals of his in-service head injury is a task that requires medical expertise.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical diagnosis of residuals of a head injury.  Therefore, in this case, he cannot provide a competent opinion regarding diagnosis.    

In summation, while the Veteran has provided a history of a head injury during service, his service treatment records, to include his separation physical examination, show no head injury or residuals of same.  In addition, even accepting as true that he injured his head during service, the post-service medical evidence fails to show a current diagnosis of any residuals of a head injury.

In light of the above, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for claimed residuals of a head injury.  Accordingly, service connection for this disability must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as there is a preponderance of evidence against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Oritz, supra; Gilbert, supra.  

D. Residuals of Exposure to Asbestos and Ionizing Radiation

The Veteran contends that while he was in the military, he served aboard a nuclear submarine, the U.S.S. Pensacola.  According to the Veteran, while he was aboard the U.S.S. Pensacola, he was exposed to asbestos and ionizing radiation.  He maintains that at present, he has residuals of his in- service exposure to asbestos and ionizing radiation.

Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. (Emphasis added.)  See Watson, 4 Vet. App. at 309, 314; Bammer, 3 Vet. App. at 223, 225.  In the instant case, there is no competent medical evidence showing that the Veteran currently has a disease or disability which is related to in-service exposure to asbestos and/or ionizing radiation.

The Board recognizes the Veteran's contention that he was exposed to asbestos and ionizing radiation while serving aboard a nuclear submarine.  In this regard, there is no evidence of record which shows that the Veteran was exposed to asbestos or ionizing radiation during service.  However, even if the Board accepts as true that he did experience such exposure, there is still no competent medical evidence of record which shows that he currently has a disease or disability due to his in-service exposure to asbestos and/or ionizing radiation.  Specifically, the Veteran does not have a current diagnosis of asbestosis or a record of symptomatology to indicate the presence of a chronic disability involving asbestos exposure.  The Board specifically notes that there is no evidence of a current lung disease related to asbestos exposure.  In addition, there is no evidence of record showing that the Veteran has a disease from the list of diseases specific to radiation- exposed veterans, pursuant to 38 CF.R. § 3.309(d), nor is there evidence that he has a disease found on the list of radiogenic diseases that warrant presumptive service connection under 38 C.F.R. § 3.311(b)(2).

In this case, the only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has residuals of claimed in-service exposure to asbestos and ionizing radiation.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno, 6 Vet. App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  However, here, determining whether the Veteran has current residuals of his claimed in-service exposure to asbestos and ionizing radiation is a task that requires medical expertise.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical diagnosis of residuals of claimed in-service exposure to asbestos and ionizing radiation.  Therefore, in this case, he cannot provide a competent opinion regarding diagnosis.  

In summation, there is no medical evidence of record showing a current medical diagnosis of a disease or disability due to asbestos exposure.  There is also no medical evidence of record reflecting a current diagnosis of a disease or disability due to exposure to ionizing radiation.  Therefore, the Board finds that service connection is not warranted for claimed residuals of exposure to asbestos or ionizing radiation.  As there is a preponderance of evidence against the claims, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Oritz, supra; Gilbert, supra. 







ORDER

Service connection for degenerative bone or joint disease, claimed as due to exposure to asbestos and/or ionizing radiation, is denied.

Service connection for psychosis, claimed as due to exposure to asbestos, is denied.

Service connection for the residuals of a head injury is denied.

Service connection for the residuals of exposure to asbestos is denied.

Service connection for the residuals of exposure to ionizing radiation is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


